DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-20, in the reply filed on 2/10/2012 is acknowledged.
In response to the species election requirement, applicant elected the peptide of SEQ ID NO: 18 (GGGGSGHEEPCGPSHKSFCLNGGLCYQIPTIPSPFCRCVENYTGARCEKVFL), wherein, X0 = GGGGS and n=1, reading on the claims 1-2, 11-12, and 15-20.
Claims 3-10, 13-14, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.

Claim Status
Claims 1-21 are pending. 
Claims 22-23 were cancelled.
Claims 3-10, 13-14, and 21 are withdrawn as being directed to a non-elected invention, the election having been made on 2/10/2021.
Claims 1-2, 11-12, and 15-20 have been examined.

Priority
This application has PRO 62/827,386 filed on 04/01/2019
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/6/2020 and 9/28/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harari et al. (WO 2005/017096 A2, referred as Harari-WO) in view of Harari et al. (Oncogene.1999; 18: 2681-2689, referred as Harari-2).
Claim 1 is drawn to an NRG4 compound comprising modification of the D residue at position 1 to a G residue and up to five additional modifications as compared to the amino acid sequence of human NRG4 (SEQ ID NO: l).
Harari-WO teaches the use of ErbB ligand splice variants to regulate ErbB receptor activation (p6, line 6-9) to treat ErbB receptor related diseases or disorders (p10, line 12-15). Harari-WO teaches an ErbB ligand variant of SEQ ID NO: 6 compared to the claimed mutant SEQ ID NO: 1 as follows.
Claim 1
G
HEEPCGPSHKSFCLNGGLCYVIPTIPSPFCRCVENYTGARCEEVFL
WO-SEQ 6
MPTD
HEEPCGPSHKSFCLNGGLCYVIPTIPSPFCRCVENYTGARCEEVFL-PGS


Harari-WO do not teach an ErbB ligand comprising a glycine at the N-terminus.
Harari-2 teaches “Neuregulin-4: a novel growth factor that acts through the ErbB-4 receptor tyrosine kinase” (Title). Harari-2 shows that Neuregulin-4 (NRG-4) is a member of NRG protein family comprising a functional domain consisting of three disulfide bridges. Harari-2 further shows the N-terminal amino acid before a conserved histidine residue in the neuregulin protein family can be selected from D, S, G, or E shown as follows (p2682, Fig 1C). D to G substitution of the N-terminal amino acid of Harari-WO’s NGR-4 as suggested by Harari-2 makes a variant of NRG-4 SEQ ID NO: 6 as the peptide sequence of
G-HEEPCGPSHKSFCLNGGLCYVIPTIPSPFCRCVENYTGARCEEVFL and reads on the limitation of claim 1.

    PNG
    media_image1.png
    328
    636
    media_image1.png
    Greyscale

One of ordinary skill in the art would have been suggested to select D, S, G, or E to modify an NRG-4 variant taught by Harari-WO because Harari-2 shows the N-terminal amino acid of a functional neuregulin protein family can be selected from D, S, G, or E (p2682, Fig 1C). The modification would have reasonable expectation of success because both references teach NRG-4 variants comprising 3 disulfide bridges.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 2, 12, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harari et al. (WO 2005/017096 A2, referred as Harari-WO), in view of Harari et al. (Oncogene.1999; 18: 2681-2689, referred as Harari-2), in view of Zhang et al. (JCI Insight. 2018;3(5):e98522) and in view of Shepard et al. (US 2010/0055093 A1).
Claim 2 is drawn to a protein formula of SEQ ID NO: 2 as follows.

    PNG
    media_image2.png
    459
    1018
    media_image2.png
    Greyscale

Harari-WO teaches the use of ErbB ligand splice variants to regulate ErbB receptor activation (p6, line 6-9) to treat ErbB receptor related diseases or disorders (p10, line 12-15). Harari-WO teaches an ErbB ligand variant of SEQ ID NO: 6 compared to the claimed mutant SEQ ID NO: 2 as follows.
SEQ-2
X0-G
HEEPCGPSHKSFCLNGGLCYVIPTIPSPFCRCVENYTGARCEEVFL
WO-SEQ 6
MPTD
HEEPCGPSHKSFCLNGGLCYVIPTIPSPFCRCVENYTGARCEEVFL-PGS


Harari-WO do not teach an ErbB ligand comprising a glycine or X0 at the N-terminus.
Harari-2 teaches “Neuregulin-4: a novel growth factor that acts through the ErbB-4 receptor tyrosine kinase” (Title). Harari-2 shows that Neuregulin-4 (NRG-4) is a member of NRG protein family comprising a functional domain consisting of three disulfide bridges. Harari-2 further shows the N-terminal amino acid of a functional neuregulin protein family can be selected from D, S, G, or E shown as follows (p2682, Fig 1C). D to G substitution of the N-terminal amino acid of Harari-WO’s NGR-4 as suggested by Harari-2 makes a variant of NRG-4 SEQ ID NO: 6 as the peptide sequence of
G-HEEPCGPSHKSFCLNGGLCYVIPTIPSPFCRCVENYTGARCEEVFL 
    PNG
    media_image1.png
    328
    636
    media_image1.png
    Greyscale

Harari-WO in view of Harari-2 do not explicitly teach an NRG-4 variant comprising X0 moiety.

    PNG
    media_image3.png
    364
    358
    media_image3.png
    Greyscale
Zhang et al. teach the use of the Fc domain of human IgG1 fusion to neuregulin to extend half-life in circulation and improve potency in receptor signaling (Abstract; p1, introduction para 2). Zhang et al. teach the IgG Fc domain linked to neuregulin by a glycine-serine linker (p9, Methods, Construction and purification of NRG1-Fc fusion protein. line 3).
Harari-WO in view of Harari-2 and Zhang et al. do not explicitly teach a peptide sequence of a glycine-serine linker.
Shepard et al. teach fusion conjugate using a glycine-serine linker. Shepard et al. teach a glycine-serine linker sequence as (GGGGS)1-6 [0444], reading on the peptide in claims 2 and 15 (n=1).
X0
GHEEPCG
X8
SHKSFCLNGGLCY
X22
IPT
X26
PSPFCRCV
X35
NYTGARCE
X44
VFL
 
GGGGS
GHEEPCG
P
SHKSFCLNGGLCY
V
IPT
I
PSPFCRCV
E
NYTGARCE
E
VFL
PGS


With respect to claim 18, Harari-WO in view of Harari-2 in view of Zhang et al. and in view of Shepard et al. teach a neuregulin variant conjugate substantially the same the peptide of SEQ ID NO: 2. MPEP 2112 (V) states “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”.
With respect to claim 20, Harari-WO teaches a neuregulin composition further comprising a pham1aceuticaily acceptable carrier (p54, line 12-14).
One of ordinary skill in the art before the effective filing date would have been taught to modify an NRG variant taught by Harari-WO because Harari-2 teaches the N-terminal amino acid of aspartic acid can be modified to a glycine to create a an NRG-4 variant (p2682, Fig 1C). It would have been obvious before the effective filing date to combine the teachings (Harari-WO and Harari-2) with Zhang’s Fc domain of human IgG1 because Zhang et al. teach the use of the Fc domain of human IgG1 fusion to neuregulin to extend half-life in circulation and improve potency in receptor signaling (Abstract; p1, introduction para 2). 
One of ordinary skill in the art before the effective filing date would have been further taught to use Shepard’s glycine-serine linker because Harari-WO in view of Harari-2 and Zhang et al. teach the use of a glycine-serine linker to conjugate Zhang’s Fc domain of human IgG1 with a neuregulin variant and Shepard et al. teach a glycine-serine linker sequence as (GGGGS)1-6 [0444]. The combination would have reasonable expectation of success because the references teach a glycine-serine linker.
.

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harari et al. (WO 2005/017096 A2, referred as Harari-WO), in view of Harari et al. (Oncogene.1999; 18: 2681-2689, referred as Harari-2), in view of Zhang et al. and in view of Shepard et al. as applied to claims 2, 12, 15, 20, and further in view of Napal et al. (J Biol Chem. 2003; 278(36):34084-9.).
Harari-WO in view of Harari et al. in view of Zhang et al. and in view of Shepard et al. teach a neuregulin-(GGGGS)1-6-IgG conjugate as applied to claims 2, 12, 15 and 20 above.
Harari-WO in view of Harari-2 in view of Zhang et al. and in view of Shepard et al. do not explicitly teach a conjugated neuregulin-4 variant as SEQ ID NO: 14.

    PNG
    media_image4.png
    190
    588
    media_image4.png
    Greyscale
Napal et al. teach substitution of glutamic acid by alanine to optimize bioactivity of a protein shown as follows (p34086, Table II). Thus, one of ordinary skill in the art would have been suggested and/or motivated to substitute E to A at position X35 in a neuregulin-4 variant taught by Harari-WO in view of Harari-2, reading on the instant SEQ ID NO: 14 in claim 16 as follows
(GGGGS)3
GHEEPCG
P
SHKSFCLNGGLCY
V
IPT
I
PSPFCRCV
A
NYTGARCE
E
VFL
 
(GGGGS)1-6
GHEEPCG
P
SHKSFCLNGGLCY
V
IPT
I
PSPFCRCV
E to A
NYTGARCE
E
VFL
PGS


One of ordinary skill in the art before the effective filing date would have been motivated to substitute a glutamic acid by alanine because Napal et al. teach the use of E to A substitution to optimize bioactivity of a modified protein (p34086, Table II). The modification would have 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harari et al. (WO 2005/017096 A2, referred as Harari-WO), in view of Harari et al. (Oncogene.1999; 18: 2681-2689, referred as Harari-2), in view of Zhang et al. and in view of Shepard et al. as applied to claims 2, 12, 15, 20, and further evidenced by Hobbs et al. (Oncogene. 2002; 21: 8442-8452.).
Claim 18 is drawn to the compound has HER4 binding related activity which is greater than that of native human NRG4 and at least 70% that of the maximal activity of native human NRG 1. 
Harari-WO in view of Harari et al. in view of Zhang et al. and in view of Shepard et al. teach a neuregulin-(GGGGS)1-6-IgG conjugate as applied to claims 2, 12, 15 and 20 above.

    PNG
    media_image5.png
    298
    483
    media_image5.png
    Greyscale
Harari-WO in view of Harari et al. in view of Zhang et al. and in view of Shepard et al. do not explicitly teach the NRG-4 variant no HER3 binding-related activity.
Hobbs et al. show Neuregulin4 failing to bind to ErbB3 (an alternative name as HER3) via immunoblot (p8445, Fig 3), reading on the limitation of claim 19. 
One of ordinary skill in the art would have been taught by Hobbs’s immunoblot (p8445, Fig 3) showing that NRG-4 does not bind to HER3. 
Allowable Subject Matter
Claim 17 (the elected peptide species) is allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable (X22 = Q is free of the art) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim 17 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
09-March-2021
/Soren Harward/Primary Examiner, Art Unit 1631